DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,867,347. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations claimed within the current claims are already covered by the patented claims. Examiner has produced a comparison below between the patented claims and the current pending claims.

US 10,867,347
Current Claims
1. A system for providing virtual items to users of an online game, wherein the users are presented with a shop interface that facilitates selling virtual items usable within the online game in exchange for amounts of currency, wherein the virtual items include a particular virtual item offered for purchase in exchange for a particular amount of currency, the system comprising: one or more physical processors configured by computer-readable instructions to: receive information regarding a detection that the online game is presently systematically unavailable to the users; and subsequent to receiving the information regarding the detection that the online game is presently systematically unavailable to the users, effectuate presentation of an alternative shop interface to the users via the client computing platforms, wherein the alternative shop interface is accessed separately from the online game and the shop interface, wherein the alternative shop interface presents to the users one or more alternative offers to purchase the virtual items usable within the online game in exchange for one or more alternative amounts of currency, wherein a particular alternative offer to purchase the particular virtual item is presented by the alternative shop interface in exchange for a particular alternative amount of currency, wherein the particular alternative amount of currency is less than the particular amount of currency.
2. The system of claim 1, wherein the one or more physical processors are further configured by computer-readable instructions to detect whether the online game is presently systematically unavailable to the user.
3. The system of claim 1, wherein the users are associated with client computing platforms, and wherein the one or more physical processors are further configured to: execute an instance of the online game; and facilitate participation of the users by effectuating transmission of information related to the instance of the online game to the client computing platforms on which views of the online game are presented to the users.
4. The system of claim 1, wherein the one or more physical processors are further configured to: effectuate presentation of the shop interface to users in conjunction with presentation of views of the online game, wherein the shop interface is configured to facilitate presentations to users of the offers to purchase the virtual items usable within the online game in exchange for the amounts of currency.
5. The system of claim 1, wherein when the online game is presently systematically unavailable to the users, the online game has been purposefully made presently systematically unavailable to the users by an administrator.
6. The system of claim 1, wherein when the online game is presently systematically unavailable to the users, the online game has been made presently unavailable due to a malfunction.
7. The system of claim 4, wherein the one or more offers presented through the shop interface include a first offer to purchase a first set of one or more virtual items for a first amount of currency, and wherein the one or more offers presented through the alternative shop interface include a second offer to purchase the first set of one or more virtual items for a second amount of currency that is less than the first amount of currency.
8. The system of claim 1, wherein the virtual items purchased through the alternative shop interface become available to a purchaser once the online game is no longer systematically unavailable.
9. The system of claim 2, wherein the one or more physical processors are further configured by computer-readable instructions to redirect the view presented on the client computing device and/or provide a link one the client computing device to the alternative shop interface, responsive to detecting that the online game is presently systematically unavailable.
10. The system of claim 1, wherein the one or more physical processors are further configured by computer-readable instructions to facilitate entry and/or selection of one or more parameters associated with the one or more sets of virtual items, by an administrator.
11. The system of claim 10, wherein the one or more parameters may include the amount of currency associated with the virtual items.

12. The system of claim 1, wherein the virtual items include virtual currency usable in the virtual space by the users.
13. A method for providing virtual items to users of an online game, wherein the users are presented with a shop interface that facilitates selling virtual items usable within the online game in exchange for amounts of currency, wherein the virtual items include a particular virtual item offered for purchase in exchange for a particular amount of currency, and wherein the method is performed by one or more physical processors, the method comprising: receiving information regarding a detection that the online game is presently systematically unavailable to the users; and subsequent to receiving the information regarding the detection that the online game is presently systematically unavailable to the users, effectuating presentation of an alternative shop interface to the users via the client computing platforms, wherein the alternative shop interface is accessed separately from the online game and the shop interface, wherein the alternative shop interface presents to the users one or more alternative offers to purchase the virtual items usable within the online game in exchange for one or more alternative amounts of currency, wherein a particular alternative offer to purchase the particular virtual item is presented by the alternative shop interface in exchange for a particular alternative amount of currency, wherein the particular alternative amount of currency is less than the particular amount of currency.
14. The method of claim 13, further comprising: detecting whether the online game is presently systematically unavailable to the user.
15. The method of claim 13, wherein the users are associated with client computing platforms, the method further comprising: executing an instance of the online game; and facilitating participation of the users by effectuating transmission of information related to the instance of the online game to the client computing platforms on which views of the online game are presented to the users.
16. The method of claim 13, further comprising: effectuating presentation of the shop interface to users in conjunction with presentation of views of the online game, wherein the shop interface facilitates presentations to users of the offers to purchase the virtual items usable within the online game in exchange for the amounts of currency.
17. The method of claim 13, wherein when the online game is presently systematically unavailable to the users, the online game has been purposefully made presently systematically unavailable to the users by an administrator.
18. The method of claim 16, wherein the one or more offers presented through the shop interface include a first offer to purchase a first set of one or more virtual items for a first amount of currency, and wherein the one or more offers presented through the alternative shop interface include a second offer to purchase the first set of one or more virtual items for a second amount of currency that is less than the first amount of currency.
19. The method of claim 14, further comprising redirecting the view presented on the client computing device and/or providing a link on the client computing device to the alternative shop interface, responsive to detecting that the online game is presently systematically unavailable.
20. The method of claim 13, further comprising facilitating entry and/or selection of one or more parameters associated with the one or more sets of virtual items, by an administrator.
1. A system for providing virtual items to users of an online game, wherein the users are presented with one or more shop interfaces that facilitate selling virtual items usable within the online game in exchange for amounts of one or more currencies, wherein the virtual items include a particular virtual item offered for purchase in exchange for a particular amount of the one or more currencies, the system comprising: one or more physical processors configured by computer-readable instructions to: receive information regarding a detection that the online game is presently systematically unavailable to the users; and subsequent to receiving the information regarding the detection that the online game is presently systematically unavailable to the users, effectuate presentation of at least one of the one or more shop interfaces to the users via the client computing platforms, wherein the presentation presents to the users one or more offers to purchase the virtual items usable within the online game in exchange for one or more amounts of the one or more currencies, wherein a particular offer to purchase the particular virtual item is presented in exchange for a second amount of the one or more currencies, wherein the second amount is less than the particular amount.

2. The system of claim 1, wherein the one or more physical processors are further configured by computer-readable instructions to detect whether the online game is presently systematically unavailable to the user.

3. The system of claim 1, wherein the users are associated with client computing platforms, and wherein the one or more physical processors are further configured to: execute an instance of the online game; and facilitate participation of the users by effectuating transmission of information related to the instance of the online game to the client computing platforms on which views of the online game are presented to the users.

4. The system of claim 1, wherein the one or more physical processors are further configured to: effectuate the presentation of the one or more shop interfaces to users in conjunction with presentation of views of the online game.

5. The system of claim 1, wherein when the online game is presently systematically unavailable to the users, the online game has been purposefully made presently systematically unavailable to the users by an administrator.

6. The system of claim 1, wherein when the online game is presently systematically unavailable to the users, the online game has been made presently unavailable due to a malfunction.

7. The system of claim 4, wherein the one or more offers include a first offer to purchase a first set of one or more virtual items for a first amount of currency.

8. The system of claim 1, wherein the virtual items purchased during a period of the online game being systematically unavailable become available to a purchaser once the online game is no longer systematically unavailable.

9. The system of claim 2, wherein the one or more physical processors are further configured by computer-readable instructions to redirect the view presented on the client computing device and/or provide a link one the client computing device to the one or more shop interfaces, responsive to detecting that the online game is presently systematically unavailable.

10. The system of claim 1, wherein the one or more physical processors are further configured by computer-readable instructions to facilitate entry and/or selection of one or more parameters associated with one or more sets of virtual items, by an administrator.

11. The system of claim 10, wherein the one or more parameters may include a specific amount of currency associated with the one or more sets of virtual items.

12. The system of claim 1, wherein the virtual items include virtual currency usable in the virtual space by the users.

13. A method for providing virtual items to users of an online game, wherein the users are presented with one or more shop interfaces that facilitate selling virtual items usable within the online game in exchange for amounts of one or more currencies, wherein the virtual items include a particular virtual item offered for purchase in exchange for a particular amount of the one or more currencies, and wherein the method is performed by one or more physical processors, the method comprising: receiving information regarding a detection that the online game is presently systematically unavailable to the users; and subsequent to receiving the information regarding the detection that the online game is presently systematically unavailable to the users, effectuating presentation of at least one of the one or more shop interfaces to the users via the client computing platforms, wherein the presentation presents to the users one or more offers to purchase the virtual items usable within the online game in exchange for one or more amounts of the one or more currencies, wherein a particular offer to purchase the particular virtual item is presented in exchange for a second amount of the one or more currencies, wherein the second amount of currency is less than the particular amount.

14. The method of claim 13, further comprising: detecting whether the online game is presently systematically unavailable to the user.

15. The method of claim 13, wherein the users are associated with client computing platforms, the method further comprising: executing an instance of the online game; and facilitating participation of the users by effectuating transmission of information related to the instance of the online game to the client computing platforms on which views of the online game are presented to the users.

16. The method of claim 13, further comprising: effectuating the presentation of the one or more shop interfaces to users in conjunction with presentation of views of the online game.

17. The method of claim 13, wherein when the online game is presently systematically unavailable to the users, the online game has been purposefully made presently systematically unavailable to the users by an administrator.

18. The method of claim 16, wherein the one or more offers include a first offer to purchase a first set of one or more virtual items for a first amount of currency.

19. The method of claim 14, further comprising redirecting the view presented on the client computing device and/or providing a link on the client computing device to the one or more shop interfaces, responsive to detecting that the online game is presently systematically unavailable.

20. The method of claim 13, further comprising facilitating entry and/or selection of one or more parameters associated with one or more sets of virtual items, by an administrator.





Similarly, claims 1-20 are rejected over claims 1-18 of U.S. Patent No. 9,636,573, 1-20 of U.S. Patent No. 9,940,665 and 1-20 of U.S. Patent No. 10,223,739. As with the claims of U.S. Patent No. 10,867,347, although the claims at issue are not identical, they are not patentably distinct from each other because the invention as claimed in the instant application substantially overlaps in scope with the inventions of the patents in a manner similar to the comparison detailed above. For the sake of brevity, a detailed comparison has not been provided for each and every claim set of the above identified patent numbers, however, upon Applicant’s request such a detailed comparison can be provided.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant is directed to the attached "Notice of References Cited" for additional relevant prior art. The Examiner respectfully requests the Applicant to fully review each reference as potentially teaching all or part of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350. The examiner can normally be reached M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MILAP SHAH/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        



/Jason Pinheiro/Examiner, Art Unit 3715